Appellant was convicted of the offense defined and denounced by act of the Legislature of Alabama approved September 6, 1927, transporting prohibited liquors in quantities of five gallons or more. Acts Ala. 1927, p. 704.
We take the statement of the tendencies of the evidence directly from the brief filed on this appeal by appellant's able counsel, as follows: "The evidence on the part of the State tends to show that on or about March 23, 1928, two deputy sheriffs of Jefferson County, viz., W. H. Harrison, E. H. Gilmore, arrested defendant on the Hueytown road in a Studebaker Automobile; that they saw the Studebaker car a couple of hundred yards away when it approached them. That after stopping the car they proceeded to search it and looked under the front seat and in the back of the car but failed to find anything in the automobile; that they asked defendant where was his liquor and he claimed he did not have any; after finishing the search one of the officers walked around and opened the front door opposite the driver and right at the corner on the left hand side discovered a little opening, and this was opened and there was deposited between the back of front seat and the upholstering a copper tank containing more than five gallons of whisky. This situation was such that it could not be detected by ordinary observation."
As also quoted from the said brief: "The sole insistence in this case is that upon the entire evidence the defendant was entitled to have a verdict directed in his favor at the conclusion of the testimony."
The evidence, in our opinion, was ample to sustain the verdict of guilt, and discovering nowhere any prejudicial error, the judgment is affirmed.
Affirmed.